Exhibit 10.47
CRUM & FORSTER HOLDINGS CORP.
INTERCOMPANY TAX ALLOCATION AGREEMENT
The purpose of this agreement (the “Agreement”) is to determine the amount of
federal and (where applicable) state income tax allocated to members of the
affiliated group (as described below) and the amount each will pay to or receive
from Crum & Forster Holdings Corp. This Agreement is between Crum & Forster
Holdings Corp., a Delaware corporation (“Parent”), and the undersigned
subsidiary corporation or corporations (hereafter collectively called the
“Subsidiaries” or individually called “Subsidiary”). Parent and the Subsidiaries
are sometimes hereafter collectively referred to as the “Group”.

  1.  
The members of the Group are affiliated corporations and have elected to file a
consolidated federal income tax return under the provisions of Section 1501, et
seq., of the Internal Revenue Code of 1986, as amended, (the “Code”).
    2.  
Each Group member shall compute and pay to the Parent its federal income tax
liability as if computed on a separate return. Each Group member shall have
first use of all of its respective current operating losses and credits. The
calculation of the separate federal income tax liability of each Group member
shall be made pursuant to the Code and its regulations, as well as applicable
cases, rulings, etc., and shall be determined by utilizing the maximum
applicable corporate income tax rate. Under no circumstances shall a subsidiary
pay more tax to the Parent or receive less of a tax refund from the Parent than
it would pay or receive on a separate return basis.
    3.  
Each Subsidiary shall pay such separate return tax liability to the Parent by no
later than the applicable due date or dates that such payments would have been
required by the Internal Revenue Service if the Subsidiary had filed a separate
return.
    4.  
If a Subsidiary would not have to pay any federal income tax or would have a
claim for refund of federal income taxes, the Parent will pay to such Subsidiary
an amount equal to the refund such Subsidiary would have been entitled to obtain
from the Internal Revenue Service. The Parent shall make the payment to the
Subsidiary no later than the applicable due date or dates that payment would
have been made by the Internal Revenue Service if such Subsidiary had filed a
timely claim for refund, or as soon as possible after receipt of any federal
income tax refund by Parent to which Subsidiary is entitled under this
agreement.
    5.  
If all or a portion of the Group is required or has elected to file a unitary or
combined state income tax return (each such Group hereafter called a “State
Group”), the parent of the particular State Group will compute, report and pay
the State Group’s state income tax liability in accordance with the applicable
state laws and regulations and will file the State Group’s required annual
return. Within thirty (30) days from the filing of the State Group’s annual
return, the parent of the State Group will calculate and assess to each member
of the State Group its share of the State Group’s state income tax liability
based on (i) the methodology required or established by state income tax law or,
(ii) if none, the percentage of each member’s separate income or tax divided by
the total separate income or tax of the State Group. Within thirty (30) days of
such assessment, each member will pay to the Parent its share of the state
income tax liability.
    6.  
If after the filing of a return it is determined that the liability computed
hereunder is incorrect, whether by reason of an Internal Revenue Service or
state audit, discovery of error, the learning of new information, or otherwise,
appropriate payments shall be made promptly to reflect the payments that should
have been made.
    7.  
The Parent agrees to indemnify and reimburse each Subsidiary for any and all
claims, demands and expenses in the event that the Internal Revenue Service
levies upon the assets of such Subsidiary for unpaid taxes, including penalties
and interest, in excess of that amount for which such Subsidiary may be liable
pursuant to the terms of this Agreement.

 

1



--------------------------------------------------------------------------------



 



  8.  
This Agreement shall be applicable only with respect to periods for which the
parties are members of the same affiliated Group filing a consolidated federal
income tax return. No adjustments hereunder shall be made with respect to
periods for which either the Parent of one or more of the Subsidiaries are not
members of the same affiliated Group. If at any time the Parent or Subsidiary
acquires, creates, or otherwise adds one or more entities that are includable
members of the Group (as defined under Section 1504 of the Code), it is
understood that any such entity shall automatically be made subject to this
Agreement to the same extent as if such entity had been an original party to the
Agreement. All revisions or amendments to this Agreement require, and are
subject to, the prior written notification and approval of applicable state
insurance departments and/or regulatory authorities in accordance with all
applicable rules and procedures, including prior written notification time
periods, mandated by the state insurance department and/or regulatory authority
governing each group member.
    9.  
As of the effective date of this agreement, with respect to Parent and the
Subsidiaries covered hereunder, this Agreement terminates the existing tax
sharing agreement entered into between Crum & Forster Holding Inc. and
Subsidiaries, as amended. This Agreement shall continue from the effective date
until terminated by the mutual written agreement of all of the parties. In the
event any party ceases to be affiliated with the Group, this Agreement
automatically terminates only with respect to that member. This Agreement will
also terminate if the Group discontinues filing a consolidated federal income
tax return for any tax year of this Agreement. Notwithstanding the termination
of this Agreement, its provisions will remain in effect, with respect to any
period of time during the tax year in which termination occurs, for which the
income of the terminating party must be included in the consolidated federal
income tax return. Any termination shall be subject to all applicable rules and
procedures, including prior written notification time periods, mandated by the
state insurance department and/or regulatory authority governing each group
member.
    10.  
This Agreement may, from time to time, be amended, modified, and supplemented in
such manner as may be mutually agreed upon by the parties, subject to the
approval of any regulatory authorities as required by law. Any amendment,
modification or supplement to this Agreement shall be in writing and shall be
executed by a duly appointed representative of each of the parties. All
revisions or amendments to this Agreement require, and are subject to, the prior
written notification and approval of applicable state insurance departments
and/or regulatory authorities in accordance with all applicable rules and
procedures, including prior written notification time periods, mandated by the
state insurance department and/or regulatory authority governing each group
member.
    11.  
Every article, term, condition and provision of the Agreement is declared to be
independent of and severable from all other articles, terms, conditions and
provisions of the Agreement. Invalidation, whether judicial or otherwise, of any
article, term, condition or provisions contained in the Agreement shall in no
way affect any other provisions of this Agreement, all of which shall remain in
full force and effect.
    12.  
The books, accounts, tax returns and records of the Parent and the Subsidiaries
shall be maintained so as to clearly and adequately disclose the precise nature
and details of the obligations and liabilities under this Agreement. All
materials relating to the tax returns, including but not limited to the returns,
supporting schedules, work papers, and correspondence, shall be available for
inspection at any time during normal business hours by the Parent or any
Subsidiary. Each party to this Agreement shall maintain, at its principal or
home office, records of all tax allocations, and any subsequent Internal Revenue
Service or state review or adjustment. The provisions of this section shall
survive termination of this Agreement.
    13.  
This Agreement has been approved by the Board of Directors of each party to this
Agreement to the extent required by regulatory authorities. This Agreement shall
be effective upon approval of regulatory authorities as required by law.
    14.  
This Agreement is not assignable by any party without the prior written consent
of the other parties.

 

2



--------------------------------------------------------------------------------



 



  15.  
Application of this Agreement shall be governed by the law of the state of
domicile of each party with respect to such company.
    16.  
If any dispute shall arise between any of the parties to this Agreement, such
dispute shall first be submitted to mediation. In the event the parties are
unable to resolve the dispute through mediation, the matter shall be submitted
to arbitration in accordance with the Commercial Rules of the American
Arbitration Association. The decision in writing of the arbitrator(s) shall be
final and binding on the parties, and judgment may thereafter be entered thereon
in any court of competent jurisdiction.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by duly authorized officers to be effective January 1, 2009.

            CRUM & FORSTER HOLDINGS CORP       By:   /s/ Mary Jane Robertson    
    Mary Jane Robertson        Its: Executive Vice President, Chief Financial
Officer and Treasurer        UNITED STATES FIRE INSURANCE COMPANY       By:  
/s/ Dennis J. Hammer         Dennis J. Hammer        Its: Senior Vice President
and Controller        THE NORTH RIVER INSURANCE COMPANY         By:   /s/ Dennis
J. Hammer         Dennis J. Hammer        Its: Senior Vice President and
Controller        CRUM AND FORSTER INSURANCE COMPANY        By:   /s/ Dennis J.
Hammer         Dennis J. Hammer        Its: Senior Vice President and
Controller        CRUM & FORSTER INDEMNITY COMPANY        By:   /s/ Dennis J.
Hammer         Dennis J. Hammer        Its: Senior Vice President and
Controller        CRUM & FORSTER SPECIALTY INSURANCE COMPANY        By:   /s/
Dennis J. Hammer         Dennis J. Hammer        Its: Senior Vice President,
Treasurer and Controller        EXCELSIOR CLAIMS ADMINISTRATORS, INC.      
By:   /s/ Marc T.A. Wolin         Marc T.A. Wolin        Its: Treasurer and
Secretary        SENECA RISK SERVICES, INC.         By:   /s/ Chris I. Stormo  
      Chris I. Stormo        Its: Vice President, Treasurer and Secretary   

 

3



--------------------------------------------------------------------------------



 



         

            SENECA SPECIALTY INSURANCE COMPANY
      By:   /s/ Marc T.A. Wolin         Marc T.A. Wolin        Its: Treasurer,
Controller and Secretary        FAIRMONT SPECIALTY INSURANCE MANAGERS, INC.
      By:   /s/ Dennis J. Hammer         Dennis J. Hammer        Its: Senior
Vice President and Controller     

 

4